 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JANAI MEEKS,                                        No. 2:19-cv-2514-KJM-KJN (PS)

12                       Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                         DIRECTING SERVICE
13           v.
                                                         (ECF No. 2)
14   NATASHA CHRONISTER, et al.,
15                       Defendants.
16

17           Plaintiff, who proceeds in this action without counsel, previously requested leave to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 On December 13, 2019,

19   Magistrate Judge Cota found Plaintiff’s in forma pauperis affidavit made the showing required by

20   § 1915, and granted her request to proceed in forma pauperis.2 (ECF No. 3.)

21           However, the determination that a plaintiff may proceed in forma pauperis does not

22   complete the required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the

23   case at any time if it determines that the allegation of poverty is untrue, or if the action is

24   frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

25
     1
26    This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
     § 636(b)(1).
27
     2
      Soon after granting the IFP request, Magistrate Judge Cota recused himself from this action.
28   (See ECF No. 4.) The case was then reassigned to the undersigned.
                                                     1
 1   relief against an immune defendant.

 2          In this case, Plaintiff attempts to state claims against three employees of the Oroville

 3   Child Services Department and one officer of the Oroville Police Department. (See generally

 4   ECF No. 1.) Plaintiff’s claims are brought under 42 U.S.C. § 1983, and concern the

 5   Department’s seizure and placement of her children in foster care. (See Id.) Based on the limited

 6   record, Plaintiff’s Complaint potentially states one or more claims against Defendants, and the

 7   Court cannot conclude dismissal is otherwise appropriate. The Court reserves decision as to

 8   Plaintiff’s claims until the record is sufficiently developed, and this order does not preclude

 9   Defendant from challenging Plaintiff’s complaint through a timely motion pursuant to Federal

10   Rule of Civil Procedure 12 or other appropriate method of challenging Plaintiff’s pleading.

11   Accordingly, the Court orders service of the Complaint on Defendant.

12          For the foregoing reasons, IT IS HEREBY ORDERED that:

13          1.      Service of the complaint is appropriate for Defendants named in the complaint

14                  (See ECF No. 1);

15          2.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

16                  Rule of Civil Procedure 4;

17          3.      The Clerk of Court shall send Plaintiff one USM-285 form, one summons, this

18                  court’s scheduling order, and the forms providing notice of the magistrate judge’s

19                  availability to exercise jurisdiction for all purposes;

20          4.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:
21                  a. One completed summons;

22                  b. One completed USM-285 form for each Defendant to be served;

23                  c. A copy of the complaint for each Defendant to be served, with an extra copy

24                      for the U.S. Marshal; and

25                  d. A copy of this court’s scheduling order and related documents for each

26                      Defendant to be served.
27          5.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

28                  filed, with all information needed by the U.S. Marshal to effectuate service of
                                                       2
 1                process, and shall, within 10 days thereafter, file a statement with the court that

 2                such documents have been submitted to the U.S. Marshal;

 3           6.   The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 4                and related documents, within 90 days of receipt of the required information from

 5                plaintiff, without prepayment of costs;

 6           7.   If a Defendant waives service, the Defendant is required to return the signed

 7                waiver to the U.S. Marshal. The filing of an answer or a responsive motion does

 8                not relieve a Defendant of this requirement, and the failure to return the signed

 9                waiver may subject a Defendant to an order to pay the costs of service by the U.S.

10                Marshal; and

11           8.   Failure to comply with this order may result in any appropriate sanctions,

12                including monetary sanctions and/or dismissal of the action pursuant to Federal

13                Rule of Civil Procedure 41(b).

14   Dated: February 4, 2020

15

16

17
     meek.2514
18

19

20
21

22

23

24

25

26
27

28
                                                    3
